PER CURIAM.
Albert Rogers petitioned this court for a writ of habeas corpus requesting a belated appeal from the denial of a postconviction motion due to ineffective assistance of postconviction counsel. This court denied his request, relying on the holding in Diaz v. State, 724 So.2d 595 (Fla. 2d DCA 1998), that such relief was not appropriate in a question involving postconviction counsel. Rogers filed a motion for rehearing requesting this court certify a question to the Florida Supreme Court. We grant Albert Rogers’ motion for rehearing. We deny Rogers’ petition for writ of habeas corpus, but certify a question of great public importance. We certify to the supreme court the same question that we certified in Williams v. State, 24 Fla. L. Weekly D1927, — So.2d -, 1999 WL 638523 (Fla. 2d DCA Aug. 20, 1999):
DOES THE HOLDING IN LAM-BRIX V. STATE, 698 S0.2D 247 (FLA1996), WHEN CONSIDERED IN LIGHT OF THE SUPREME COURT OF FLORIDA’S PRONOUNCEMENT IN STEELE V. KE-HOE, 724 S0.2D 1192 (FLA.[5 DCA] 1999[1998]), FORECLOSE THE PROVISION OF A BELATED APPEAL FROM THE DENIAL OF A POST-CONVICTION MOTION WHEN THE NOTICE OF APPEAL WAS NOT TIMELY FILED DUE TO THE INEFFECTIVENESS OF COUNSEL IN THE COLLATERAL PROCEEDING?
Motion for rehearing granted, petition to file belated appeal denied, question certified.
PARKER, A.C.J., and WHATLEY and SALCINES, JJ., Concur.